DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Claim Objections
1.	Claim 2 is objected to because of the following informalities: The Examiner believes that “the” should be inserted between “wherein” and “optical accessory” on line 1. 

2.	Claim 3 is objected to because of the following informalities: On line 2, “lens” should be pluralized.

3.	Examiner suggestion. Claims 8 and 9 recite “a camera of a mobile computing device,” and claim 10 recites “a mobile computing device.” The Examiner believes that the camera and mobile computing device of those claims have been established in claim 1. Therefore, in claims 8 and 9, the Examiner suggests amending “a camera of a mobile computing device” to “the camera ofthe mobile computing device” and, in claim 10, amending “a mobile computing device” to “the mobile computing device.” For the purpose of prior art rejection, the Examiner will interpret these limitations of claims 8-10 as if amended according to the Examiner’s suggestions.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Broad range/narrow limitation
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1,9, and 10 recite the broad recitation “a mobile computing,” while the claim also recites “optionally a mobile phone,” which is the narrower statement of the range/limitation. The claims are indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2 and 4 recite analogous indefinite language and are rejected on the above basis. For the purpose of prior art rejection, the Examiner will interpret these limitations of claims 1,2,4,9, and 10 as if to not include the “optionally” phrase.
Lack of antecedent basis  
Claims 1,5,9, and 10 recite the limitation "the optical output of a camera." Claim 4 recites the limitation “the lens.” Claim 7 recites the limitation “the corresponding opening.” In each instance, there is insufficient antecedent basis for the limitation in the claim. Claim 4 is indefinite 
To overcome the rejection to claims 1,5,9, and 10, the Examiner suggests amending "the optical output of a camera" to "an optical output of a camera." To overcome the rejection to claim 4, the Examiner suggests amending “a lens” of claim 3 to “a single lens” and also amending claim 4 to “…wherein the single lens or any lens of the series of lenses is an optical bead, optionally….” To overcome the rejection to claim 7, the Examiner suggests deleting “corresponding.” For the purpose of prior art rejection, the Examiner will interpret these limitations of claims 1,4,5,7,9, and 10 as if amended according to the Examiner’s suggestions.
Indefiniteness by dependence
Claims 3,6, and 8 are indefinite because they depend on either claim 1 or claim 1 and claim 5 and fail to remedy it/their indefiniteness.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Balagurusamy et al. (US 2019/0072750) in view of Ozcan et al. (US 2013/0157351).
	As to claim 1, Balagurusamy et al. teaches an optical accessory adapter (Fig. 6 and 9A, microlens adapter “136/902”), comprising: 
a. an optical accessory (Fig. 6, microlens “402”) to modifyan optical output ([0024]; [0057], lines 1-4) of a camera integrated into a mobile computing device
b. a reusable housing (Fig. 6 and Fig. 9A, unnumbered structural housing of microlens adapter “136/902” that encloses the microlens “402”) comprising an opening (Fig. 6, unnumbered opening in which the microlens “402” is positioned) configured to retain and position the optical accessory in functional association with the mobile computing device camera when the adapter is fitted to the mobile computing device ([0059], lines 6-10), wherein the housing is adapted for removable and repeated attachment to a surface of a mobile computing device proximate to the mobile computing device's camera (The Examiner submits that Balagurusamy’s use of the term “adapter” and illustration of the adapter in Fig. 9A inherently demonstrates that the microlens adapter is designed to be removable and is designed for repeated use.).
Balagurusamy et al. discloses that the clip portion “908” of Fig. 9A fastens the microlens adapter to the mobile device but does not specifically disclose that the clip portion is Ozcan et al. discloses an optical accessory (Fig. 1A, housing “16” of fluorescent imager “14”) for a mobile device (Fig. 1A, mobile device “10”) with gripping elements (Fig. 1A, gripping elements “20”) that are designed to flexibly secure the accessory to the mobile device ([0044], lines 12-15). In light of the teaching of Ozcan et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the microlens adapter’s clip portion of Balagurusamy et al. to be flexible because, as Ozcan et al. suggests in para. [0044], lines 12-15, imparting a degree of flexibility to the clip portion would allow it secure mobile devices of different dimensions, thereby increasing the compatibility of the microlens adapter.   
	As to claim 2, Balagurusamy et al., as modified by Ozcan et al., teaches an optical accessory adapter according to claim 1 wherein the optical accessory magnifies images captured by the camera (see Balagurusamy et al., [0024]; [0057], lines 1-4)
	As to claim 3, Balagurusamy et al., as modified by Ozcan et al., teaches an optical accessory adapter according to claim 2 wherein the optical accessory is a single lens (see Balagurusamy et al., Fig. 6, microlens “402”) or a series of lenses. 
	As to claim 4, Balagurusamy et al., as modified by Ozcan et al., teaches an optical accessory adapter according to claim 3 wherein the single lens or any lens of the series of lenses is an optical bead (see Balasamy et al., [0027], lines 5-7)
	As to claim 7, Balagurusamy et al., as modified by Ozcan et al., teaches an optical accessory adapter according to claim 1 wherein the optical accessory is fixed in the 
8, Balagurusamy et al., as modified by Ozcan et al., teaches an imaging system (see Balagurusamy et al., Fig. 6 and 9A), comprising an optical accessory adapter according to claim 1 (See above.) functionally associated withthe camera ofthe mobile computing device (see Balagurusamy et al., [0057], lines 5-8). 
	As to claim 9, Balagurusamy et al., as modified by Ozcan et al., teaches a mobile microscope (see Belagurusamy et al., Figs. 6 and 9A; [0003]), comprising an optical accessory adapter according to claim 1 (See above.) functionally associated withthe mobile computing device (see Balagurusamy et al., [0057], lines 5-8)
	As to claim 10, Balagurusamy et al., as modified by Ozcan et al., teaches a method of using an optical accessory adapter (see Balagurusamy et al., Figs. 6 and 9A; [0057]), comprising: 
a. removably attaching an optical accessory adapter according to claim 1 tothe mobile 
computing device
b. capturing an image with the camera (see Balagurusamy et al., [0057], lines 15-17); and then 
c. viewing the image (see Balagurusamy et al., [0057], lines 17-20).




2.	Claims 1-3,5,6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki et al. (US 2016/0006934) in view of Ozcan et al. (US 2013/0157351).
As to claim 1, Eromaki et al. teaches an optical accessory adapter (Fig. 1, add-on apparatus “100”), comprising: 
an optical output ([0032]) of a camera integrated into a mobile computing device (Fig. 5, camera “500” considered in the context of Fig. 9 and para. [0034])
b. a reusable housing (Fig. 1, unnumbered structural housing of lens mount accessory “110”) comprising an opening (Fig. 1, inherent space in which the optical element “210” is positioned) configured to retain and position the optical accessory in functional association with the mobile computing device camera when the adapter is fitted to the mobile computing device ([0027], lines 7-9; [0031]), wherein the housing is adapted for removable and repeated attachment to a surface of a mobile computing device proximate to the mobile computing device's camera (The Examiner submits that Eromaki’s use of the terms “add-on” and “accessory” and its illustration of the add-on apparatus in its figures inherently demonstrates that the add-on apparatus is designed to be removable and is designed for repeated use.). 
Eromaki et al. discloses that the first and second ends “120/130” of Fig. 1 allow for attachment of the add-on apparatus to the camera but does not specifically disclose that the ends are flexible as claimed. Further in the same field of endeavor, Ozcan et al. discloses an optical accessory (Fig. 1A, housing “16” of fluorescent imager “14”) for a mobile device (Fig. 1A, mobile device “10”) with gripping elements (Fig. 1A, gripping elements “20”) that are designed to flexibly secure the accessory to the mobile device ([0044], lines 12-15). In light of the teaching of Ozcan et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the ends of Eromaki’s add-on apparatus to be flexible because, as Ozcan et al. suggests in para. [0044], lines 12-15, imparting a degree of flexibility to the ends would allow them secure mobile devices of different dimensions, thereby increasing the compatibility of the add-on apparatus.   
2, Eromaki et al., as modified by Ozcan et al., teaches an optical accessory adapter according to claim 1 wherein the optical accessory magnifies images captured by the camera (see Eromaki et al., e.g., [0032], line 3, “…macro objective…”)
	As to claim 3, Eromaki et al., as modified by Ozcan et al., teaches an optical accessory adapter according to claim 2 wherein the optical accessory is a single lens (see Eromaki et al., [0032], “…objective…;” {Objective is a term commonly used in the art to refer to a lens.}) or a series of lenses. 
	As to claim 5, Eromaki et al., as modified by Ozcan et al., teaches an optical accessory adapter according to claim 1 comprising a plurality of optical accessories (see Eromaki et al., Fig. 1, optical elements “210,220,230”) each retained in a different opening in the housing and each adapted to differently modify the optical output of a camera when the particular optical accessory is functionally associated with the camera (see Eromaki et al., [0029] and [0032]). 
	As to claim 6, Eromaki et al., as modified by Ozcan et al., teaches an optical accessory adapter according to claim 5 that comprises a magnifying accessory disposed in a first opening in the housing (see Eromaki et al., e.g., [0032], line 3, “…macro objective…”) and a filter accessory disposed in a second opening (see Eromaki et al., [0032], lines 5 and 6, “…UV-filter…”). 
	As to claim 8, Eromaki et al., as modified by Ozcan et al., teaches an imaging system (see Eromaki et al., Fig. 5), comprising an optical accessory adapter according to claim 1 (See above.) functionally associated withthe camera ofthe mobile computing device (see Eromaki et al., [0031]).

Conclusion
The following prior art made of record but not relied upon in rejection is considered pertinent to applicant's disclosure: Chou et al. (US 2020/0106932), Ehrenkanz (US 2015/0304555), Nagayama et al. (US 2016/0147057), Fellin et al. (US 2018/0307029), Ahn et al. (US 2018/0210323), Kaminaga (US 2018/0180866), Cheng (US 2017/0336619), Hsu et al. (US 2017/0330321), and Schweitzer (US 2017/0068084) each disclose an example of an optical adapter for a mobile phone - some specifically intended for microscopic observation, some not. Furthermore, consider Schweitzer’s disclosure of imaging with a magnification range from 1X to 200X (Abstract), particularly as it relates to claim 2. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
4/10/2021